Citation Nr: 0708206	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, and this included service in the Republic of Vietnam 
from January 1966 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This decision denied the 
veteran's claims for service connection for tinnitus, hearing 
loss, headaches, hiatal hernia, aneurysm, lentigo maligna, 
and PTSD.

As noted by an April 2005 Board decision, at the time of a 
March 2004 personal hearing before the undersigned Veterans 
Law Judge, the issues of entitlement to service connection 
for a hiatal hernia, to include a gastrointestinal disorder, 
and entitlement to service connection for aneurysm were 
withdrawn.  These issues are no longer for adjudication by 
the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2006).

The April 2005 Board decision denied the veteran's claim for 
lentigo maligna, and remanded the veteran's claims for 
service connection for headaches, tinnitus, hearing loss, and 
PTSD.  By rating action in November 2006, the RO granted the 
veteran service connection for headaches.  Accordingly, only 
the issues on the cover sheet of this decision are currently 
in appellate status before the Board.




FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss and tinnitus 
disabilities first developed more than a year after discharge 
from service and are not related to service.

2.  The veteran has a verified in-service stressor resulting 
in PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or as a result of the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  With respect to the service connection claims, the 
Board has determined that service connection is not warranted 
for any of the claimed disabilities.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

The record reflects that letters from the originating agency 
dated in September 2002 and July 2003 informed the appellant 
of what evidence was required to substantiate his claims and 
of his and VA's respective duties for obtaining evidence.  He 
was, in essence, told to submit all pertinent evidence he had 
in his possession pertaining to the claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
and VA medical records have been obtained.  The veteran has 
been provided VA medical examinations.  Private medical 
records have also been obtained.  The veteran has provided 
testimony before the undersigned Veterans Law Judge.  The 
veteran submitted a letter from his parents in October 1974.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims.  
In June 2005 the veteran wrote to the RO that he had no 
additional evidence to submit.  The Board is also unaware of 
any outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

Entitlement to service connection for bilateral hearing loss 
and tinnitus.

The veteran testified in March 2004 that when he was in 
Vietnam he was exposed to the acoustic trauma of ammo blowing 
up in a mortar attack.  The veteran stated that since that 
time he has had hearing loss and tinnitus 

The veteran's service personnel records indicate that the 
veteran was a switchboard operator in Vietnam.  

An audiometric examination conducted as part of a separation 
examination in June 1967 revealed normal hearing in both 
ears.  The veteran had pure tone threshold levels in the 
right ear of 10, 10, 10, 10, 10, and 10 decibels at 250, 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  He had 
left ear pure tone thresholds of 10, 10, 10, 10, 10, and 10 
decibels at 250, 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The veteran's service medical records do not 
reveal any complaints of hearing loss or tinnitus.  On his 
separation Report of Medical History dated in June 1967, the 
veteran denied hearing loss and he denied ear, nose or throat 
trouble.  

The first recorded complaints of hearing loss and ringing in 
the ears was made on VA examination in November 1974.  
Hearing loss was shown on VA audiometric examination in 
December 1974.  The veteran had right ear pure tone 
thresholds of 35, 25, 25, 25, 25, 55 and 45 decibels at 135, 
250, 500, 1,000, 2,000, 4,000 and 8,000 Hertz, respectively.  
He had left ear pure tone thresholds of 60, 60, 55, 55, 55, 
75 and 75 decibels at 135, 250, 500, 1,000, 2,000, 4,000 and 
8,000 Hertz, respectively.  

A September 2006 VA audiometric examination revealed the 
veteran to have bilateral hearing loss and tinnitus.  The VA 
audiologist reviewed the veteran's medical history in October 
2006.  She stated that due to the veteran's hearing being 
normal on discharge from service, it was her opinion that the 
veteran's hearing loss is not due to his military service.  
She also stated that due to no complaint of tinnitus during 
service, and to no hearing loss found on separation 
examination, it was her opinion that the veteran's tinnitus 
was not due to his military service.  

While the veteran maintains that he currently has bilateral 
hearing loss and tinnitus due to his military service, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In this case there is no medical evidence of hearing loss and 
tinnitus until more than seven years after service.  There is 
also no medical evidence relating the veteran's current 
hearing loss and tinnitus to his military service.  
Furthermore, there is a medical opinion stating that the 
veteran's hearing loss and tinnitus are unrelated to his 
military service.  Since the preponderance of the evidence is 
against the veteran's claims, the veteran's claims for 
service connection for bilateral hearing loss and bilateral 
tinnitus must be denied.



Entitlement to service connection for PTSD.

Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

History:

The veteran's service medical records, including the June 
1967 discharge examination report, contain no complaints or 
findings related to psychiatric disability.  On his 
separation Report of Medical History dated in June 1967, the 
veteran denied depression or excessive worry, and denied 
nervous trouble of any sort.

The veteran was hospitalized at a VA facility in September 
1969, and again in May 1972, for acute schizophrenic 
episodes.

The veteran submitted a claim for service connection for 
"nerves" in October 1973.  The RO denied service connection 
for a nervous condition by rating action in December 1973.

An October 1974 letter from the veteran's parents states that 
the veteran had been real nervous since he came back home 
from Vietnam.  

On VA examination in November 1974 the diagnoses included 
passive-aggressive personality, with conversion features 
versus malingering.

In June 1987 the veteran was hospitalized at Arkansas State 
Hospital.  The final diagnoses were adjustment disorder with 
mixed emotional features and intermittent alcohol abuse.

The veteran first submitted a claim for service connection 
for PTSD in August 2002.  The veteran reported that while in 
Vietnam he was subjected to small arms fire, mortars, and 
artillery fire.  He asserted that he had several friends 
wounded in action.  In December 2002 the veteran reported 
being exposed to mortar fire at Tan Son Nhut Air Base in 
January 1966.  He also reported that when stationed in Saigon 
a car bomb went off a mile from his headquarters, and then in 
November 1966 a mortar hit an ammo dump and caused an 
explosion about a mile from where he was watching a movie in 
Saigon.  At the March 2004 hearing the veteran testified that 
his unit was mortared and attacked on several occasions.  He 
also reported the stressor of being put on guard duty with an 
empty rifle.

VA medical records dated from July 1999 show diagnoses of 
PTSD.  On VA examination in August 2006 the veteran reported 
that in 1966 his camp was hit one night when he was in Long 
Binh.  The veteran stated that he thought that his camp was 
going to be overrun.  The examiner reported that the 
veteran's stressor was somewhat vague, but he believed that 
it would be sufficient to cause PTSD symptomatology.  The 
diagnosis was chronic PTSD.  

The RO submitted a request for verification that the 
veteran's unit was involved in combat, came under attack, or 
received incoming mortar rounds.  The Department of Defense 
responded that the veteran's unit had personnel stationed at 
Saigon, at Tan Son Nhut Air Base, and at Long Binh.  It was 
noted that Tan Son Nhut received a mortar and rifle attack in 
April 1966.  The report also notes that in August 1966 an 
enemy force attacked a motor pool in Saigon with anti-tank 
rockets and grenades.  The report did not indicate that Long 
Bing received any attacks or mortar fire during the time that 
the veteran was in Vietnam.

Analysis

The veteran's service personnel records do verify that the 
veteran served in Vietnam from January 1966 to January 1967.  
These records indicate that the veteran was a switchboard 
operator.  The Board observes that the veteran has not 
claimed that he participated in combat, and there is no 
objective evidence that the veteran specifically participated 
in events constituting actual combat.  Accordingly, the Board 
concludes that combat status has not been demonstrated in 
this case.  Because the veteran did not engage in combat, the 
law requires that stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran asserts being exposed to mortar and rocket 
attacks while in Vietnam.  The Department of Defense 
indicated that the Tan Son Nhut and Saigon, places the 
veteran's unit was assigned, received a mortar attack during 
the time frame the veteran was in Vietnam.  Given the 
veteran's history of being attacked while in these places, 
the Board finds that he was with his unit when these places 
were attacked.  The medical evidence suggests that the 
veteran has PTSD as a result of his Vietnam experiences.  
Therefore, the Board resolves all doubt in favor of the 
veteran in granting the claim of service connection for PTSD.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



	(CONTINUED ON NEXT PAGE)




Entitlement to service connection for PTSD is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


